Case 1-18-44538-cec Doc51 Filed 07/30/19 Entered 07/30/19 15:34:02

 

u naar toy cour
RN DISTRICT OF
Cecil Haynes KEW YORK
846 Clarkson Avenue 109 JUL 30 P 2:31
Brooklyn, NY 11203 RECEIVED/MR
July 26" 2019

Re: Case Number 18-44538

To The Honorable Chief Judge Craig

My name is Cecil Haynes, | had the distinct honor and privilege to stand in your presence when you
presided over a case which resulted in my favor and allowed me to be granted a loan modification, that |
have been requesting since August of 2009. There are no words enough to thank you.

Sadly what | thought a loan modification would be did not materialize. My understanding of a loan
modification is a permanent restructuring of the mortgage where one or more of the terms of a
borrower’s loan are changed to provide a more affordable payment...... extended of the length of the
term of the loan. | am be no means pretending to be a student of any type of real estate law which
leaves me no choice but to seek those who are qualified.

September 2006 | requested an equity loan from Chase Bank in the amount of Three Hundred and
Twenty Five Thousand Dollars on my free and clear house at 846 Clarkson Avenue Brooklyn NY for the
purpose of taking care of my ailing parents, since deceased two months and nine days apart.

This is not a good year for me, everything started to collapse, my job got slow but | kept paying the
mortgage note until | used up all that | have saved.

Chase Bank eventually sold the loan to Litton Loan Services who informed me that what | thought was
an equity loan was 15/30 Balloon Loan at 8.25% interest rate. This was shocking news to me there was
no way | would have taken this loan | had more than enough equity built up in this property and it was
mortgage free. | immediately reached out to Litton Loan Services asking for some help with a

modification and a reduction on the interest rate, they responded with denials with all of my requests.

February 2015 | retained legal services from Petroff/ Ashem Law Firm after receiving a foreclosure
notice index #6018 from US Bank National Association. This case lasted for more than two years
eventually, the Judge ruled in their favor and | was denied a modification reasons ...the Judge was told

 
Case 1-18-44538-cec Doc51 Filed 07/30/19 Entered 07/30/19 15:34:02

o

and was convinced that | did not reside at 846 Clarkson Avenue Brooklyn despite all of the evidence |
presented to the contrary.

My Attorney Petroff/Ashem took Ten Thousand Dollars for their services for no positive results in my
favor a notice for a sale date was issued thereafter. Being fearful of losing my home | retained a second
Attorney Aronow Law PC who recommended a chapter 13 and that was successful. A process for a loan
modification was started immediately and quickly became quite complicated. The first offer of Fifty
Thousand Dollars was denied. The second offer of One Hundred Thousand Dollars was partially accepted
with a monthly mortgage payment of Six Thousand Dollars and Trustee fees of Three Thousand Dollars
monthly. This was way beyond what was affordable of what | was capable of maintaining monthly,
based on Thirty Eight Hundred Dollars monthly rental.

it became evident that something was terribly wrong when | kept requesting to speak with the attorney
and not getting a returned call | also reached out to the Attorney who represented me in both Chapter
13 Case and the second hearing that | was privileged to appear for in your court, only to be told Daniel
McCarthy no longer works for the firm (Aronow Law PC).

| became quite desperate and decided to retain the third attorney Fine Law on June 6" 2019 who took
the case after not receiving communication from Aronow Law PC. On July 1 2019 | received an e-mail
from Malini Seepersaud from Aronow Law PC whom I’ve never met or spoken to; in turn | forwarded
that e-mail to my current Attorney’s Office Fine Law immediately. The office of Fine Law requested my
presence. | was shown the document dated July 15" 2019 showing re-confirmation and motion to
dismiss which | never ever received.

| desperately want to pay what | owed; a lot of time and money has been wasted due to denials,
accumulated interests and fees due to fair promises made by the above mentioned attorneys, it almost
feels like a revolving door and a conspiracy, but | have to keep thinking positive. There are more good
than bad in this world in which we live in. | will not blame Aronow Law they kept me in my home as
promised, but became a bit disenchanted with the rate of their progress and communications. | did not
want to commit to financial suicidal agreement that would be difficult to maintain. All | ever hope for is
a resolution to this journey. Please forgive me Your Honor if I’ve stepped out of line for writing this letter
| just thought you should know a little about my journey that brought me to this juncture.

Sincerely,

Coed rapes

CEC/L HAYNES

 
